        Case 2:18-cv-06081-JAK-SK Document 264-2 Filed 12/02/19 Page 1 of 19 Page ID
                                          #:3080



From:                              Robins, Jeffrey (CIV) <Jeffrey.Robins@usdoj.gov>
Sent:                              Wednesday, November 27, 2019 4:45 PM
To:                                Lally, Amy P.; Murley, Nicole (CIV); Craig, Dan; Fee, Kevin M.
Cc:                                Andolina, Michael C.; Johnsen, Bridget S.; Cooper, Ellyce; Clark, Jennifer; Hartz, Alisa
                                   (EXTERNAL @PUBLICCOUNSEL.ORG); Rosenbaum, Mark (EXTERNAL
                                   @PUBLICCOUNSEL.ORG); Igra, Naomi A.; Kelly, S. Patrick; Vick, Lindsay (CIV); Davila,
                                   Yamileth G (CIV); Byerley, David (CIV); Walker, James (CIV)
Subject:                           RE: Ms. J.P. v. Barr


Thank you Amy. We will file shortly.

Jeff

Jeffrey S. Robins
Deputy Director
Office of Immigration Litigation
District Court Section
(202) 616-1246

From: Lally, Amy P. <alally@sidley.com>
Sent: Wednesday, November 27, 2019 6:35 PM
To: Robins, Jeffrey (CIV) <jerobins@CIV.USDOJ.GOV>; Murley, Nicole (CIV) <NMurley@civ.usdoj.gov>; Craig, Dan
<dcraig@sidley.com>; Fee, Kevin M. <kfee@sidley.com>
Cc: Andolina, Michael C. <mandolina@sidley.com>; Johnsen, Bridget S. <bjohnsen@sidley.com>; Cooper, Ellyce
<ecooper@sidley.com>; Clark, Jennifer <jennifer.clark@sidley.com>; Hartz, Alisa (EXTERNAL @PUBLICCOUNSEL.ORG)
<ahartz@publiccounsel.org>; Rosenbaum, Mark (EXTERNAL @PUBLICCOUNSEL.ORG)
<mrosenbaum@publiccounsel.org>; Igra, Naomi A. <naomi.igra@sidley.com>; Kelly, S. Patrick
<patrick.kelly@sidley.com>; Vick, Lindsay (CIV) <lvick@CIV.USDOJ.GOV>; Davila, Yamileth G (CIV)
<ydavila@CIV.USDOJ.GOV>; Byerley, David (CIV) <dabyerle@CIV.USDOJ.GOV>; Walker, James (CIV)
<jwalker2@CIV.USDOJ.GOV>
Subject: RE: Ms. J.P. v. Barr

Jeff,

Please send us your proposed request for stay. Without seeing Defendants’ papers, we cannot reasonably agree to any
shorter period of time in which to respond without risking substantial undue prejudice to our clients. If upon reviewing
Defendants’ papers we believe we can faithfully execute our duties to the class by December 4, 2019, then we will
consent to your demand.

Your request that Plaintiffs’ “stay” the preliminary injunction is a strawman. As you well know, the preliminary
injunction is not self-effectuating. It requires Defendants’ cooperation and the production of class member data that
Defendants have wrongfully refused to produce for nearly one year. To date, Defendants have done a completely
competent job of thwarting the implementation of the preliminary injunction and otherwise acting in bad faith. See
Defendants’ request for an extension of time to respond to the complaint made just last week without any disclosure of
the present anticipated ex parte.

You have offered absolutely no prejudice that Defendants would suffer from Plaintiffs being granted a reasonable time
to respond and no reason why the Court should be deprived of thoughtful briefing. On the other hand, Plaintiffs, who

                                                              1
        Case 2:18-cv-06081-JAK-SK Document 264-2 Filed 12/02/19 Page 2 of 19 Page ID
                                          #:3081
have been deliberately and indifferently traumatized by Defendants, will suffer grave prejudice if they continue to not
be afforded adequate due process by Defendants.

Plaintiffs remain willing to stipulate to a reasonable responsive briefing date if Defendants do not wish to request a
hearing.

Please keep those whom your clients have harmed in your thoughts this Thanksgiving. I will.

Amy

AMY P. LALLY


SIDLEY AUSTIN LLP
1999 Avenue of the Stars
17th Floor
Los Angeles, CA 90067
+1 310 595 9662
alally@sidley.com
www.sidley.com




        From: Robins, Jeffrey (CIV) <Jeffrey.Robins@usdoj.gov>
        Sent: Wednesday, November 27, 2019 3:06 PM
        To: Lally, Amy P. <alally@sidley.com>; Murley, Nicole (CIV) <Nicole.Murley@usdoj.gov>; Craig, Dan
        <dcraig@sidley.com>; Fee, Kevin M. <kfee@sidley.com>
        Cc: Andolina, Michael C. <mandolina@sidley.com>; Johnsen, Bridget S. <bjohnsen@sidley.com>; Cooper, Ellyce
        <ecooper@sidley.com>; Clark, Jennifer <jennifer.clark@sidley.com>; Hartz, Alisa (EXTERNAL
        @PUBLICCOUNSEL.ORG) <ahartz@publiccounsel.org>; Rosenbaum, Mark (EXTERNAL @PUBLICCOUNSEL.ORG)
        <mrosenbaum@publiccounsel.org>; Igra, Naomi A. <naomi.igra@sidley.com>; Kelly, S. Patrick
        <patrick.kelly@sidley.com>; Vick, Lindsay (CIV) <Lindsay.Vick@usdoj.gov>; Davila, Yamileth G (CIV)
        <Yamileth.G.Davila@usdoj.gov>; Byerley, David (CIV) <David.Byerley@usdoj.gov>; Walker, James (CIV)
        <James.Walker3@usdoj.gov>
        Subject: RE: Ms. J.P. v. Barr

        Amy ,

        We could agree to give you until Dec. 4 to file any response. We would be willing to give you longer if you agree
        to stay the injunction while the matter is briefed and decided. We expect to seek a prompt ruling, and because
        it is an ex parte application, we do not expect to propose any hearing.

        Jeff

        Jeffrey S. Robins
        Deputy Director
        Office of Immigration Litigation
        District Court Section
        (202) 616-1246



                                                             2
Case 2:18-cv-06081-JAK-SK Document 264-2 Filed 12/02/19 Page 3 of 19 Page ID
                                  #:3082
From: Lally, Amy P. <alally@sidley.com>
Sent: Wednesday, November 27, 2019 5:14 PM
To: Robins, Jeffrey (CIV) <jerobins@CIV.USDOJ.GOV>; Murley, Nicole (CIV) <NMurley@civ.usdoj.gov>; Craig, Dan
<dcraig@sidley.com>; Fee, Kevin M. <kfee@sidley.com>
Cc: Andolina, Michael C. <mandolina@sidley.com>; Johnsen, Bridget S. <bjohnsen@sidley.com>; Cooper, Ellyce
<ecooper@sidley.com>; Clark, Jennifer <jennifer.clark@sidley.com>; Hartz, Alisa (EXTERNAL
@PUBLICCOUNSEL.ORG) <ahartz@publiccounsel.org>; Rosenbaum, Mark (EXTERNAL @PUBLICCOUNSEL.ORG)
<mrosenbaum@publiccounsel.org>; Igra, Naomi A. <naomi.igra@sidley.com>; Kelly, S. Patrick
<patrick.kelly@sidley.com>; Vick, Lindsay (CIV) <lvick@CIV.USDOJ.GOV>; Davila, Yamileth G (CIV)
<ydavila@CIV.USDOJ.GOV>; Byerley, David (CIV) <dabyerle@CIV.USDOJ.GOV>; Walker, James (CIV)
<jwalker2@CIV.USDOJ.GOV>
Subject: RE: Ms. J.P. v. Barr

Jeff,

Given the severity of the harm caused and the merits of our claims (see November 5, 2019 Order granting
Plaintiffs’ Motion for Preliminary Injunction), we are confident that the Court would grant Plaintiffs two weeks
to respond to Defendants’ request. However, in a good faith effort to avoid unnecessary ex parte practice,
Plaintiffs are willing to compromise and stipulate that: (1) Defendants’ motion for stay shall be filed on or before
December 2, 2019; (2) Plaintiffs’ opposition will be filed on or before December 12, 2019; and (3) the parties’
request that the Court hold a hearing on December 16, 2019 or as soon thereafter as the matter may be heard.

If Defendants are willing to so stipulate, please send me a draft stipulation and proposed order memorializing
the foregoing. (If you prefer to document the parties’ agreement as a joint ex parte application for the same,
then that is acceptable as well and kindly send me a draft.)

Amy


AMY P. LALLY


SIDLEY AUSTIN LLP
1999 Avenue of the Stars
17th Floor
Los Angeles, CA 90067
+1 310 595 9662
alally@sidley.com
www.sidley.com




        From: Robins, Jeffrey (CIV) <Jeffrey.Robins@usdoj.gov>
        Sent: Wednesday, November 27, 2019 1:54 PM
        To: Lally, Amy P. <alally@sidley.com>; Murley, Nicole (CIV) <Nicole.Murley@usdoj.gov>; Craig, Dan
        <dcraig@sidley.com>; Fee, Kevin M. <kfee@sidley.com>
        Cc: Andolina, Michael C. <mandolina@sidley.com>; Johnsen, Bridget S. <bjohnsen@sidley.com>;
        Cooper, Ellyce <ecooper@sidley.com>; Clark, Jennifer <jennifer.clark@sidley.com>; Hartz, Alisa
        (EXTERNAL @PUBLICCOUNSEL.ORG) <ahartz@publiccounsel.org>; Rosenbaum, Mark (EXTERNAL
        @PUBLICCOUNSEL.ORG) <mrosenbaum@publiccounsel.org>; Igra, Naomi A. <naomi.igra@sidley.com>;
        Kelly, S. Patrick <patrick.kelly@sidley.com>; Vick, Lindsay (CIV) <Lindsay.Vick@usdoj.gov>; Davila,
                                                     3
Case 2:18-cv-06081-JAK-SK Document 264-2 Filed 12/02/19 Page 4 of 19 Page ID
                                  #:3083
     Yamileth G (CIV) <Yamileth.G.Davila@usdoj.gov>; Byerley, David (CIV) <David.Byerley@usdoj.gov>;
     Walker, James (CIV) <James.Walker3@usdoj.gov>
     Subject: RE: Ms. J.P. v. Barr

     Amy,

     The government will not agree to a two-week time period for you to file a response. If you have an
     alternative briefing schedule that accounts for the urgency of our stay request, we will consider
     it. Otherwise we will file soon today.

     Thanks,

     Jeff

     Jeffrey S. Robins
     Deputy Director
     Office of Immigration Litigation
     District Court Section
     (202) 616-1246

     From: Lally, Amy P. <alally@sidley.com>
     Sent: Wednesday, November 27, 2019 3:58 PM
     To: Murley, Nicole (CIV) <NMurley@civ.usdoj.gov>; Craig, Dan <dcraig@sidley.com>; Fee, Kevin M.
     <kfee@sidley.com>
     Cc: Andolina, Michael C. <mandolina@sidley.com>; Johnsen, Bridget S. <bjohnsen@sidley.com>;
     Cooper, Ellyce <ecooper@sidley.com>; Clark, Jennifer <jennifer.clark@sidley.com>; Hartz, Alisa
     (EXTERNAL @PUBLICCOUNSEL.ORG) <ahartz@publiccounsel.org>; Rosenbaum, Mark (EXTERNAL
     @PUBLICCOUNSEL.ORG) <mrosenbaum@publiccounsel.org>; Igra, Naomi A. <naomi.igra@sidley.com>;
     Kelly, S. Patrick <patrick.kelly@sidley.com>; Robins, Jeffrey (CIV) <jerobins@CIV.USDOJ.GOV>; Vick,
     Lindsay (CIV) <lvick@CIV.USDOJ.GOV>; Davila, Yamileth G (CIV) <ydavila@CIV.USDOJ.GOV>; Byerley,
     David (CIV) <dabyerle@CIV.USDOJ.GOV>; Walker, James (CIV) <jwalker2@CIV.USDOJ.GOV>
     Subject: RE: Ms. J.P. v. Barr

     Nicole,

     Your email is disingenuous. The only deadline set in the Court’s November 5, 2019 Order was
     yesterday’s deadline to submit a joint report to which the parties timely complied.

     Local Rule 7-19.1 requires an ex parte applicant to give notice of the “substance” of the ex parte
     application, which is only for “extraordinary relief” pursuant to Judge Kronstadt’s procedures. Your
     email states without any support or explanation that Defendants could not timely bring their request for
     stay by noticed motion. If the Court’s timely attention to Defendants’ substantive request is
     Defendants’ true purpose in filing an ex parte application, then the same relief could be obtained with
     an ex parte application to request a December 2019 hearing date and to set a briefing scheduling
     accordingly so that the Court may properly consider Defendants’ request with the benefit of thoughtful
     briefing. Plaintiffs would be amenable to negotiating an expeditious briefing schedule with Defendants
     and jointly requesting a December 2019 hearing date. This offer moots any possible well taken basis for
     Defendants’ ex parte application.

     Please be advised that if Defendants persist in filing a request for stay on an ex parte basis today,
     Plaintiffs will concurrently file an ex parte application to strike Defendants’ application for failing to


                                                   4
Case 2:18-cv-06081-JAK-SK Document 264-2 Filed 12/02/19 Page 5 of 19 Page ID
                                  #:3084
     comply with the local rules, or, in the alternative, for an extension of time to respond to Defendants’
     application.

     The basis for this ex parte application will be:
         • Defendants failed to give proper notice of the substance and basis for ex parte application for
             the reasons I have explained in this email thread.
         • Defendants did not give notice in good faith because Plaintiffs’ reasonable offer to address
             Defendants’ purported concern was rejected.
         • Defendants giving of notice the day before Thanksgiving was done in bad faith and for an
             improper purpose. Defendants purport to justify the timing of the notice based on having “just”
             received approval to appeal, however, embedded in that statement from Defendants’ counsel is
             the truth that appeal was sought some amount of time in advance of today and that Defendants
             took a deliberative period of time to consider what relief (if any) should be sought. The time
             Defendants took to consider this action belies the veracity of any statement that relief must be
             obtained ex parte. Moreover, having taken for themselves a deliberative period of time to
             consider this action and prepare their own papers, Defendants’ attempt to deprive Plaintiffs of a
             proper and suitable amount of time to respond and attempt to cram down a notice the day
             before a national holiday evidences Defendants bad faith.
         • The Court has already found that Defendants took affirmative steps to implement the zero-
             tolerance policy in which immigrant parents were separated from their children. This conduct
             caused severe mental trauma to parents and their children. Defendants were aware of the risks
             associated with the family separation when they implemented it. Contrary to our fundamental
             moral compass, Attorney General Sessions stated that the purpose of the inhumane policy was
             to deter foreign nationals from entering the United States illegally. Defendants have hurt
             women and children and seek to perpetuate that harm. The Court would benefit from
             thoughtful briefing on this issue and Plaintiffs will ask for a two week extension of time to
             respond to Defendants’ request.

     Pursuant to Local Rule 7-19 and Judge Kronstadt’s procedures, please be advised that Defendants’
     response to Plaintiffs’ ex parte application will be due 24 hours after service. Please let me know
     Defendants’ position.

     Amy


     AMY P. LALLY


     SIDLEY AUSTIN LLP
     1999 Avenue of the Stars
     17th Floor
     Los Angeles, CA 90067
     +1 310 595 9662
     alally@sidley.com
     www.sidley.com




             From: Murley, Nicole (CIV) <Nicole.Murley@usdoj.gov>
             Sent: Wednesday, November 27, 2019 12:15 PM
             To: Lally, Amy P. <alally@sidley.com>; Craig, Dan <dcraig@sidley.com>; Fee, Kevin M.
                                                 5
Case 2:18-cv-06081-JAK-SK Document 264-2 Filed 12/02/19 Page 6 of 19 Page ID
                                  #:3085
           <kfee@sidley.com>
           Cc: Andolina, Michael C. <mandolina@sidley.com>; Johnsen, Bridget S. <bjohnsen@sidley.com>;
           Cooper, Ellyce <ecooper@sidley.com>; Clark, Jennifer <jennifer.clark@sidley.com>; Hartz, Alisa
           (EXTERNAL @PUBLICCOUNSEL.ORG) <ahartz@publiccounsel.org>; Rosenbaum, Mark (EXTERNAL
           @PUBLICCOUNSEL.ORG) <mrosenbaum@publiccounsel.org>; Igra, Naomi A.
           <naomi.igra@sidley.com>; Kelly, S. Patrick <patrick.kelly@sidley.com>; Robins, Jeffrey (CIV)
           <Jeffrey.Robins@usdoj.gov>; Vick, Lindsay (CIV) <Lindsay.Vick@usdoj.gov>; Davila, Yamileth G
           (CIV) <Yamileth.G.Davila@usdoj.gov>; Byerley, David (CIV) <David.Byerley@usdoj.gov>; Walker,
           James (CIV) <James.Walker3@usdoj.gov>
           Subject: RE: Ms. J.P. v. Barr

           Amy,

           We disagree that the notice provided does not constitute adequate notice under the Local
           Rules. In any event, ex parte relief is warranted because the stay of proceedings pending
           appeal cannot be addressed within the time permitted by regular noticing under the
           rules. The Court’s Order mandates extensive and burdensome actions by the Defendants
           and Defendants will therefore be irreparably harmed if they are required to comply with
           the Order before resolution of regularly noticed stay.

           Nicole N. Murley
           Tel. 202.616.0473

           From: Lally, Amy P. <alally@sidley.com>
           Sent: Wednesday, November 27, 2019 2:46 PM
           To: Murley, Nicole (CIV) <NMurley@civ.usdoj.gov>; Craig, Dan <dcraig@sidley.com>; Fee, Kevin
           M. <kfee@sidley.com>
           Cc: Andolina, Michael C. <mandolina@sidley.com>; Johnsen, Bridget S. <bjohnsen@sidley.com>;
           Cooper, Ellyce <ecooper@sidley.com>; Clark, Jennifer <jennifer.clark@sidley.com>; Hartz, Alisa
           (EXTERNAL @PUBLICCOUNSEL.ORG) <ahartz@publiccounsel.org>; Rosenbaum, Mark (EXTERNAL
           @PUBLICCOUNSEL.ORG) <mrosenbaum@publiccounsel.org>; Igra, Naomi A.
           <naomi.igra@sidley.com>; Kelly, S. Patrick <patrick.kelly@sidley.com>; Robins, Jeffrey (CIV)
           <jerobins@CIV.USDOJ.GOV>; Vick, Lindsay (CIV) <lvick@CIV.USDOJ.GOV>; Davila, Yamileth G
           (CIV) <ydavila@CIV.USDOJ.GOV>; Byerley, David (CIV) <dabyerle@CIV.USDOJ.GOV>; Walker,
           James (CIV) <jwalker2@CIV.USDOJ.GOV>
           Subject: RE: Ms. J.P. v. Barr

           Nicole,

           Your email below does not state the basis for ex parte relief and, thus, does not comply
           with the rules nor constitute adequate notice. Please provide proper notice including a
           description of the basis for the relief sought and the reasons why relief must be granted ex
           parte.

           Amy



           From: Murley, Nicole (CIV) <Nicole.Murley@usdoj.gov>
           Date: Wednesday, Nov 27, 2019, 11:04 AM
           To: Lally, Amy P. <alally@sidley.com>, Craig, Dan <dcraig@sidley.com>, Fee, Kevin M.
           <kfee@sidley.com>
                                             6
Case 2:18-cv-06081-JAK-SK Document 264-2 Filed 12/02/19 Page 7 of 19 Page ID
                                  #:3086
           Cc: Andolina, Michael C. <mandolina@sidley.com>, Johnsen, Bridget S. <bjohnsen@sidley.com>,
           Cooper, Ellyce <ecooper@sidley.com>, Clark, Jennifer <jennifer.clark@sidley.com>, Hartz, Alisa
           (EXTERNAL @PUBLICCOUNSEL.ORG) <ahartz@publiccounsel.org>, Rosenbaum, Mark
           (EXTERNAL @PUBLICCOUNSEL.ORG) <mrosenbaum@publiccounsel.org>, Igra, Naomi A.
           <naomi.igra@sidley.com>, Kelly, S. Patrick <patrick.kelly@sidley.com>, Robins, Jeffrey (CIV)
           <Jeffrey.Robins@usdoj.gov>, Vick, Lindsay (CIV) <Lindsay.Vick@usdoj.gov>, Davila, Yamileth G
           (CIV) <Yamileth.G.Davila@usdoj.gov>, Byerley, David (CIV) <David.Byerley@usdoj.gov>,
           Walker, James (CIV) <James.Walker3@usdoj.gov>
           Subject: RE: Ms. J.P. v. Barr

           Counsel,

           Please be advised that Defendants will be filing an ex parte application to stay
           proceedings pending resolution of an appeal of the Court’s November 5, 2019
           Order. Please note that according to the Local Rules any opposing papers must be filed
           no later than 24 hours (or one court day) following service. Please also note that if
           Plaintiffs do not intend to oppose the ex parte application, counsel must inform the
           Courtroom Deputy Clerk by telephone as soon as possible.

           We recognize that filing this today is inconvenient, but Defendants just received the
           necessary authorization for appeal. Please let me know Plaintiffs’ position on this
           motion.

           Thanks,

           Nicole N. Murley
           Tel. 202.616.0473

           From: Lally, Amy P. <alally@sidley.com>
           Sent: Tuesday, November 26, 2019 11:56 PM
           To: Murley, Nicole (CIV) <NMurley@civ.usdoj.gov>; Craig, Dan <dcraig@sidley.com>; Fee, Kevin
           M. <kfee@sidley.com>
           Cc: Andolina, Michael C. <mandolina@sidley.com>; Johnsen, Bridget S. <bjohnsen@sidley.com>;
           Cooper, Ellyce <ecooper@sidley.com>; Clark, Jennifer <jennifer.clark@sidley.com>; Hartz, Alisa
           (EXTERNAL @PUBLICCOUNSEL.ORG) <ahartz@publiccounsel.org>; Rosenbaum, Mark (EXTERNAL
           @PUBLICCOUNSEL.ORG) <mrosenbaum@publiccounsel.org>; Igra, Naomi A.
           <naomi.igra@sidley.com>; Kelly, S. Patrick <patrick.kelly@sidley.com>; Robins, Jeffrey (CIV)
           <jerobins@CIV.USDOJ.GOV>; Vick, Lindsay (CIV) <lvick@CIV.USDOJ.GOV>; Davila, Yamileth G
           (CIV) <ydavila@CIV.USDOJ.GOV>; Byerley, David (CIV) <dabyerle@CIV.USDOJ.GOV>; Walker,
           James (CIV) <jwalker2@CIV.USDOJ.GOV>
           Subject: RE: Ms. J.P. v. Barr

           Thank you. Approved for filing. You may add my signature.

           AMY P. LALLY


           SIDLEY AUSTIN LLP
           1999 Avenue of the Stars
           17th Floor
           Los Angeles, CA 90067
           +1 310 595 9662
           alally@sidley.com
           www.sidley.com

                                              7
Case 2:18-cv-06081-JAK-SK Document 264-2 Filed 12/02/19 Page 8 of 19 Page ID
                                  #:3087




                 From: Murley, Nicole (CIV) <Nicole.Murley@usdoj.gov>
                 Sent: Tuesday, November 26, 2019 8:47 PM
                 To: Lally, Amy P. <alally@sidley.com>; Craig, Dan <dcraig@sidley.com>; Fee, Kevin M.
                 <kfee@sidley.com>
                 Cc: Andolina, Michael C. <mandolina@sidley.com>; Johnsen, Bridget S.
                 <bjohnsen@sidley.com>; Cooper, Ellyce <ecooper@sidley.com>; Clark, Jennifer
                 <jennifer.clark@sidley.com>; Hartz, Alisa (EXTERNAL @PUBLICCOUNSEL.ORG)
                 <ahartz@publiccounsel.org>; Rosenbaum, Mark (EXTERNAL @PUBLICCOUNSEL.ORG)
                 <mrosenbaum@publiccounsel.org>; Igra, Naomi A. <naomi.igra@sidley.com>; Kelly, S.
                 Patrick <patrick.kelly@sidley.com>; Robins, Jeffrey (CIV) <Jeffrey.Robins@usdoj.gov>;
                 Vick, Lindsay (CIV) <Lindsay.Vick@usdoj.gov>; Davila, Yamileth G (CIV)
                 <Yamileth.G.Davila@usdoj.gov>; Byerley, David (CIV) <David.Byerley@usdoj.gov>;
                 Walker, James (CIV) <James.Walker3@usdoj.gov>
                 Subject: RE: Ms. J.P. v. Barr

                 Amy,

                 Attached for you review is the formatted statement. I added a little bit more to the
                 first sentence, but other than that, Defendants have not made any substantive
                 changes. Please let me know if I have permission to file and if it should be your
                 signature block at the end.

                 Thanks,
                 Nicole N. Murley
                 Tel. 202.616.0473

                 From: Lally, Amy P. <alally@sidley.com>
                 Sent: Tuesday, November 26, 2019 11:28 PM
                 To: Murley, Nicole (CIV) <NMurley@civ.usdoj.gov>; Craig, Dan <dcraig@sidley.com>;
                 Fee, Kevin M. <kfee@sidley.com>
                 Cc: Andolina, Michael C. <mandolina@sidley.com>; Johnsen, Bridget S.
                 <bjohnsen@sidley.com>; Cooper, Ellyce <ecooper@sidley.com>; Clark, Jennifer
                 <jennifer.clark@sidley.com>; Hartz, Alisa (EXTERNAL @PUBLICCOUNSEL.ORG)
                 <ahartz@publiccounsel.org>; Rosenbaum, Mark (EXTERNAL @PUBLICCOUNSEL.ORG)
                 <mrosenbaum@publiccounsel.org>; Igra, Naomi A. <naomi.igra@sidley.com>; Kelly, S.
                 Patrick <patrick.kelly@sidley.com>; Robins, Jeffrey (CIV) <jerobins@CIV.USDOJ.GOV>;
                 Vick, Lindsay (CIV) <lvick@CIV.USDOJ.GOV>; Davila, Yamileth G (CIV)
                 <ydavila@CIV.USDOJ.GOV>; Byerley, David (CIV) <dabyerle@CIV.USDOJ.GOV>; Walker,
                 James (CIV) <jwalker2@CIV.USDOJ.GOV>
                 Subject: RE: Ms. J.P. v. Barr

                 Nicole,

                 We have added our introductory statement and made a few other edits. All of our
                 changes are shown in tracked changes on the attached for your convenience. If you
                 make any further changes (other than formatting) prior to filing, please return the
                 courtesy of sending us a revised draft in tracked changes for review and approval. In

                                            8
Case 2:18-cv-06081-JAK-SK Document 264-2 Filed 12/02/19 Page 9 of 19 Page ID
                                  #:3088
                 any event, I would appreciate the opportunity to review the formatted statement
                 before approving for filing.

                 Thank you.

                 Amy

                 AMY P. LALLY


                 SIDLEY AUSTIN LLP
                 1999 Avenue of the Stars
                 17th Floor
                 Los Angeles, CA 90067
                 +1 310 595 9662
                 alally@sidley.com
                 www.sidley.com




                 From: Murley, Nicole (CIV) <Nicole.Murley@usdoj.gov>
                 Sent: Tuesday, November 26, 2019 6:42 PM
                 To: Craig, Dan <dcraig@sidley.com>; Fee, Kevin M. <kfee@sidley.com>; Lally, Amy P.
                 <alally@sidley.com>
                 Cc: Andolina, Michael C. <mandolina@sidley.com>; Johnsen, Bridget S.
                 <bjohnsen@sidley.com>; Cooper, Ellyce <ecooper@sidley.com>; Clark, Jennifer
                 <jennifer.clark@sidley.com>; Hartz, Alisa (EXTERNAL @PUBLICCOUNSEL.ORG)
                 <ahartz@publiccounsel.org>; Rosenbaum, Mark (EXTERNAL @PUBLICCOUNSEL.ORG)
                 <mrosenbaum@publiccounsel.org>; Igra, Naomi A. <naomi.igra@sidley.com>; Kelly, S.
                 Patrick <patrick.kelly@sidley.com>; Robins, Jeffrey (CIV) <Jeffrey.Robins@usdoj.gov>;
                 Vick, Lindsay (CIV) <Lindsay.Vick@usdoj.gov>; Davila, Yamileth G (CIV)
                 <Yamileth.G.Davila@usdoj.gov>; Byerley, David (CIV) <David.Byerley@usdoj.gov>;
                 Walker, James (CIV) <James.Walker3@usdoj.gov>
                 Subject: RE: Ms. J.P. v. Barr

                 Counsel,

                 Please see the draft JSR with Defendants’ positions attached. I added the
                 paragraphs plaintiffs requested in red font. Defendants are still editing for nits,
                 etc., but do not anticipate any substantive changes. Once I have Plaintiffs’ final, I
                 will have to alter the formatting to a lined documents consistent with the Court’s
                 requirements.

                 Thanks,

                 Nicole N. Murley
                 Tel. 202.616.0473

                 From: Craig, Dan <dcraig@sidley.com>
                 Sent: Tuesday, November 26, 2019 9:11 PM
                 To: Murley, Nicole (CIV) <NMurley@civ.usdoj.gov>; Fee, Kevin M. <kfee@sidley.com>;
                 Lally, Amy P. <alally@sidley.com>
                 Cc: Andolina, Michael C. <mandolina@sidley.com>; Johnsen, Bridget S.
                                            9
Case 2:18-cv-06081-JAK-SK Document 264-2 Filed 12/02/19 Page 10 of 19 Page ID
                                   #:3089
                  <bjohnsen@sidley.com>; Cooper, Ellyce <ecooper@sidley.com>; Clark, Jennifer
                  <jennifer.clark@sidley.com>; Hartz, Alisa (EXTERNAL @PUBLICCOUNSEL.ORG)
                  <ahartz@publiccounsel.org>; Rosenbaum, Mark (EXTERNAL @PUBLICCOUNSEL.ORG)
                  <mrosenbaum@publiccounsel.org>; Igra, Naomi A. <naomi.igra@sidley.com>; Kelly, S.
                  Patrick <patrick.kelly@sidley.com>; Robins, Jeffrey (CIV) <jerobins@CIV.USDOJ.GOV>;
                  Vick, Lindsay (CIV) <lvick@CIV.USDOJ.GOV>; Davila, Yamileth G (CIV)
                  <ydavila@CIV.USDOJ.GOV>; Byerley, David (CIV) <dabyerle@CIV.USDOJ.GOV>; Walker,
                  James (CIV) <jwalker2@CIV.USDOJ.GOV>
                  Subject: RE: Ms. J.P. v. Barr

                  Thank you, Nicole.


                  Sent with BlackBerry Work (www.blackberry.com)

                  From: "Murley, Nicole (CIV)" <Nicole.Murley@usdoj.gov>
                  Sent: Nov 26, 2019 8:06 PM
                  To: "Craig, Dan" <dcraig@sidley.com>; "Fee, Kevin M." <kfee@sidley.com>;
                  "Lally, Amy P." <alally@sidley.com>
                  Cc: "Andolina, Michael C." <mandolina@sidley.com>; "Johnsen, Bridget S."
                  <bjohnsen@sidley.com>; "Cooper, Ellyce" <ecooper@sidley.com>; "Clark,
                  Jennifer" <jennifer.clark@sidley.com>; "Hartz, Alisa (EXTERNAL
                  @PUBLICCOUNSEL.ORG)" <ahartz@publiccounsel.org>; "Rosenbaum, Mark
                  (EXTERNAL @PUBLICCOUNSEL.ORG)" <mrosenbaum@publiccounsel.org>;
                  "Igra, Naomi A." <naomi.igra@sidley.com>; "Kelly, S. Patrick"
                  <patrick.kelly@sidley.com>; "Robins, Jeffrey (CIV)"
                  <Jeffrey.Robins@usdoj.gov>; "Vick, Lindsay (CIV)"
                  <Lindsay.Vick@usdoj.gov>; "Davila, Yamileth G (CIV)"
                  <Yamileth.G.Davila@usdoj.gov>; "Byerley, David (CIV)"
                  <David.Byerley@usdoj.gov>; "Walker, James (CIV)"
                  <James.Walker3@usdoj.gov>
                  Subject: RE: Ms. J.P. v. Barr

                  Dan,

                  I am incorporating Defendants’ positions into the draft you circulated earlier, I
                  will have something to you shortly. And I can file this evening.

                  Nicole N. Murley
                  Tel. 202.616.0473

                  From: Craig, Dan <dcraig@sidley.com>
                  Sent: Tuesday, November 26, 2019 8:47 PM
                  To: Fee, Kevin M. <kfee@sidley.com>; Murley, Nicole (CIV) <NMurley@civ.usdoj.gov>;
                  Lally, Amy P. <alally@sidley.com>
                  Cc: Andolina, Michael C. <mandolina@sidley.com>; Johnsen, Bridget S.
                  <bjohnsen@sidley.com>; Cooper, Ellyce <ecooper@sidley.com>; Clark, Jennifer
                  <jennifer.clark@sidley.com>; Hartz, Alisa (EXTERNAL @PUBLICCOUNSEL.ORG)
                  <ahartz@publiccounsel.org>; Rosenbaum, Mark (EXTERNAL @PUBLICCOUNSEL.ORG)
                  <mrosenbaum@publiccounsel.org>; Igra, Naomi A. <naomi.igra@sidley.com>; Kelly, S.
                  Patrick <patrick.kelly@sidley.com>; Robins, Jeffrey (CIV) <jerobins@CIV.USDOJ.GOV>;

                                            10
Case 2:18-cv-06081-JAK-SK Document 264-2 Filed 12/02/19 Page 11 of 19 Page ID
                                   #:3090
                  Vick, Lindsay (CIV) <lvick@CIV.USDOJ.GOV>; Davila, Yamileth G (CIV)
                  <ydavila@CIV.USDOJ.GOV>; Byerley, David (CIV) <dabyerle@CIV.USDOJ.GOV>; Walker,
                  James (CIV) <jwalker2@CIV.USDOJ.GOV>
                  Subject: RE: Ms. J.P. v. Barr

                  Counsel,

                  Do you have a sense of when you anticipate sending us the version with
                  Defendants' statements filled in? Relatedly, do you have the ability to
                  handle the filing tonight?

                  Thank you,
                  Dan


                  Sent with BlackBerry Work (www.blackberry.com)

                  From: "Craig, Dan" <dcraig@sidley.com>
                  Sent: Nov 26, 2019 5:56 PM
                  To: "Fee, Kevin M." <kfee@sidley.com>; Nicole.Murley@usdoj.gov; "Lally,
                  Amy P." <alally@sidley.com>
                  Cc: "Andolina, Michael C." <mandolina@sidley.com>; "Johnsen, Bridget S."
                  <bjohnsen@sidley.com>; "Cooper, Ellyce" <ecooper@sidley.com>; "Clark,
                  Jennifer" <jennifer.clark@sidley.com>; "Hartz, Alisa (EXTERNAL
                  @PUBLICCOUNSEL.ORG)" <ahartz@publiccounsel.org>; "Rosenbaum, Mark
                  (EXTERNAL @PUBLICCOUNSEL.ORG)" <mrosenbaum@publiccounsel.org>;
                  "Igra, Naomi A." <naomi.igra@sidley.com>; "Kelly, S. Patrick"
                  <patrick.kelly@sidley.com>; Jeffrey.Robins@usdoj.gov;
                  Lindsay.Vick@usdoj.gov; Yamileth.G.Davila@usdoj.gov;
                  David.Byerley@usdoj.gov; James.Walker3@usdoj.gov
                  Subject: RE: Ms. J.P. v. Barr

                  Counsel,

                  Further to our discussion this afternoon, and to avoid any need for multiple
                  exchanges of dates, please include the following paragraphs in the
                  appropriate Plaintiffs' section of the joint statement when sending us the
                  revised version with the Defendants' positions.

                  Best regards,
                  Dan



                  The class certified by the Court does not exclude persons who have been
                  removed from, or who have voluntarily departed from, the United States,
                  nor does the Preliminary Injunction exclude such persons from the relief it
                  provides. Defendants should provide any and all information (as described
                  in section A, above) in their possession regarding such persons. The
                  parties should then meet and confer regarding the means by which notice,
                  screening, and treatment may be provided to such persons.
                                          11
Case 2:18-cv-06081-JAK-SK Document 264-2 Filed 12/02/19 Page 12 of 19 Page ID
                                   #:3091
                  ...


                  Children of class members who are in ORR custody should not be treated
                  any differently under the preliminary injunction than children of class
                  members who are not in ORR custody, because nothing in the Court’s
                  order supports such discrimination. For example, if a health service
                  provider determines that treatment should be provided to a class
                  member’s family unit, such treatment should be provided to parents and
                  children together, regardless of whether the child is in ORR
                  custody. Defendants should bear the cost of transporting such children to
                  therapy sessions, whether such children are in ORR custody or not.


                  Sent with BlackBerry Work (www.blackberry.com)

                  From: "Fee, Kevin M." <kfee@sidley.com>
                  Sent: Nov 26, 2019 2:49 PM
                  To: "Murley, Nicole (CIV)" <Nicole.Murley@usdoj.gov>; "Craig, Dan"
                  <dcraig@sidley.com>; "Lally, Amy P." <alally@sidley.com>
                  Cc: "Andolina, Michael C." <mandolina@sidley.com>; "Johnsen, Bridget S."
                  <bjohnsen@sidley.com>; "Cooper, Ellyce" <ecooper@sidley.com>; "Clark,
                  Jennifer" <jennifer.clark@sidley.com>; "Hartz, Alisa (EXTERNAL
                  @PUBLICCOUNSEL.ORG)" <ahartz@publiccounsel.org>; "Rosenbaum, Mark
                  (EXTERNAL @PUBLICCOUNSEL.ORG)" <mrosenbaum@publiccounsel.org>;
                  "Igra, Naomi A." <naomi.igra@sidley.com>; "Kelly, S. Patrick"
                  <patrick.kelly@sidley.com>; "Robins, Jeffrey (CIV)"
                  <Jeffrey.Robins@usdoj.gov>; "Vick, Lindsay (CIV)"
                  <Lindsay.Vick@usdoj.gov>; "Davila, Yamileth G (CIV)"
                  <Yamileth.G.Davila@usdoj.gov>; "Byerley, David (CIV)"
                  <David.Byerley@usdoj.gov>; "Walker, James (CIV)"
                  <James.Walker3@usdoj.gov>
                  Subject: RE: Ms. J.P. v. Barr

                  Let’s use mine: 888-446-7584 / Participant code: 428122

                  Also, attached is a preliminary draft of our positions for the notice we understand is due
                  today. We can use this to talk through the issues on our call.

                  KEVIN M. FEE


                  SIDLEY AUSTIN LLP
                  +1 312 853 7919
                  kfee@sidley.com


                  From: Murley, Nicole (CIV) <Nicole.Murley@usdoj.gov>
                  Sent: Tuesday, November 26, 2019 2:26 PM
                  To: Fee, Kevin M. <kfee@sidley.com>; Craig, Dan <dcraig@sidley.com>; Lally, Amy P.
                  <alally@sidley.com>
                  Cc: Andolina, Michael C. <mandolina@sidley.com>; Johnsen, Bridget S.
                  <bjohnsen@sidley.com>; Cooper, Ellyce <ecooper@sidley.com>; Clark, Jennifer
                                             12
Case 2:18-cv-06081-JAK-SK Document 264-2 Filed 12/02/19 Page 13 of 19 Page ID
                                   #:3092
                  <jennifer.clark@sidley.com>; Hartz, Alisa (EXTERNAL @PUBLICCOUNSEL.ORG)
                  <ahartz@publiccounsel.org>; Rosenbaum, Mark (EXTERNAL @PUBLICCOUNSEL.ORG)
                  <mrosenbaum@publiccounsel.org>; Igra, Naomi A. <naomi.igra@sidley.com>; Kelly, S.
                  Patrick <patrick.kelly@sidley.com>; Robins, Jeffrey (CIV) <Jeffrey.Robins@usdoj.gov>;
                  Vick, Lindsay (CIV) <Lindsay.Vick@usdoj.gov>; Davila, Yamileth G (CIV)
                  <Yamileth.G.Davila@usdoj.gov>; Byerley, David (CIV) <David.Byerley@usdoj.gov>;
                  Walker, James (CIV) <James.Walker3@usdoj.gov>
                  Subject: RE: Ms. J.P. v. Barr

                  Kevin,

                  Please let me know if Defendants should circulate a call in number?

                  Thanks,

                  Nicole N. Murley
                  Tel. 202.616.0473

                  From: Fee, Kevin M. <kfee@sidley.com>
                  Sent: Tuesday, November 26, 2019 9:50 AM
                  To: Murley, Nicole (CIV) <NMurley@civ.usdoj.gov>; Craig, Dan <dcraig@sidley.com>;
                  Lally, Amy P. <alally@sidley.com>
                  Cc: Andolina, Michael C. <mandolina@sidley.com>; Johnsen, Bridget S.
                  <bjohnsen@sidley.com>; Cooper, Ellyce <ecooper@sidley.com>; Clark, Jennifer
                  <jennifer.clark@sidley.com>; Hartz, Alisa (EXTERNAL @PUBLICCOUNSEL.ORG)
                  <ahartz@publiccounsel.org>; Rosenbaum, Mark (EXTERNAL @PUBLICCOUNSEL.ORG)
                  <mrosenbaum@publiccounsel.org>; Igra, Naomi A. <naomi.igra@sidley.com>; Kelly, S.
                  Patrick <patrick.kelly@sidley.com>; Robins, Jeffrey (CIV) <jerobins@CIV.USDOJ.GOV>;
                  Vick, Lindsay (CIV) <lvick@CIV.USDOJ.GOV>; Davila, Yamileth G (CIV)
                  <ydavila@CIV.USDOJ.GOV>; Byerley, David (CIV) <dabyerle@CIV.USDOJ.GOV>; Walker,
                  James (CIV) <jwalker2@CIV.USDOJ.GOV>
                  Subject: RE: Ms. J.P. v. Barr

                  Nicole:

                  Please let us know a good time this afternoon to go over where the parties stand on the
                  issues to be covered in our upcoming report to the Court. For the record, we do not
                  agree with your characterization of our recent calls, and while there will certainly be
                  some overlap between Plaintiffs’ current positions and some of the provisions of the
                  pre-injunction settlement agreement Defendants abandoned, that document
                  represented a negotiated resolution at a different phase of the case, and we do not
                  agree it should govern our discussions here.

                  Thanks,
                  Kevin

                  KEVIN M. FEE


                  SIDLEY AUSTIN LLP
                  +1 312 853 7919
                  kfee@sidley.com


                                            13
Case 2:18-cv-06081-JAK-SK Document 264-2 Filed 12/02/19 Page 14 of 19 Page ID
                                   #:3093
                       From: Murley, Nicole (CIV) <Nicole.Murley@usdoj.gov>
                       Sent: Monday, November 25, 2019 4:50 PM
                       To: Craig, Dan <dcraig@sidley.com>; Lally, Amy P. <alally@sidley.com>
                       Cc: Andolina, Michael C. <mandolina@sidley.com>; Johnsen, Bridget S.
                       <bjohnsen@sidley.com>; Cooper, Ellyce <ecooper@sidley.com>; Clark, Jennifer
                       <jennifer.clark@sidley.com>; Fee, Kevin M. <kfee@sidley.com>; Hartz, Alisa
                       (EXTERNAL @PUBLICCOUNSEL.ORG) <ahartz@publiccounsel.org>; Rosenbaum,
                       Mark (EXTERNAL @PUBLICCOUNSEL.ORG) <mrosenbaum@publiccounsel.org>;
                       Igra, Naomi A. <naomi.igra@sidley.com>; Kelly, S. Patrick
                       <patrick.kelly@sidley.com>; Robins, Jeffrey (CIV) <Jeffrey.Robins@usdoj.gov>;
                       Vick, Lindsay (CIV) <Lindsay.Vick@usdoj.gov>; Davila, Yamileth G (CIV)
                       <Yamileth.G.Davila@usdoj.gov>; Byerley, David (CIV)
                       <David.Byerley@usdoj.gov>; Walker, James (CIV) <James.Walker3@usdoj.gov>
                       Subject: RE: Ms. J.P. v. Barr

                       Counsel,

                       Following up on Thursday’s phone call, it is clear that there are items in
                       the preliminary injunction that Plaintiffs had not thought through
                       completely and items to which Defendants needed to give more
                       thought. What is even clearer is that if the parties approach the
                       preliminary injunction anew, implementation will be a long, potentially
                       painful, drawn out process. The parties already have some agreement
                       using the Settlement Agreement as a framework for the Released
                       Subclass, with details needing to be worked out, including how to
                       establish a structure to support the implementation. With that in mind,
                       Defendants suggest hitting reset on the discussions regarding the Custody
                       Subclass and that the parties look to the terms of the Settlement
                       Agreement to guide preliminary injunction implementation discussions.
                       The various agency clinicians who reviewed the settlement terms believe
                       (as apparently Plaintiffs’ clinicians did) that what those terms provide for
                       is clinically appropriate. Defendants ask if that you believe there are
                       preliminary injunction provisions that are not accounted for in the
                       framework of the Settlement Agreement or provisions that require greater
                       level of detail that the parties need to discuss, please let us know.


                       Nicole N. Murley
                       Tel. 202.616.0473

                       From: Craig, Dan <dcraig@sidley.com>
                       Sent: Thursday, November 21, 2019 1:40 PM
                       To: Murley, Nicole (CIV) <NMurley@civ.usdoj.gov>; Lally, Amy P.
                       <alally@sidley.com>
                       Cc: Andolina, Michael C. <mandolina@sidley.com>; Johnsen, Bridget S.
                       <bjohnsen@sidley.com>; Cooper, Ellyce <ecooper@sidley.com>; Clark, Jennifer
                       <jennifer.clark@sidley.com>; Fee, Kevin M. <kfee@sidley.com>; Hartz, Alisa
                       (EXTERNAL @PUBLICCOUNSEL.ORG) <ahartz@publiccounsel.org>; Rosenbaum,
                       Mark (EXTERNAL @PUBLICCOUNSEL.ORG) <mrosenbaum@publiccounsel.org>;
                       Igra, Naomi A. <naomi.igra@sidley.com>; Kelly, S. Patrick
                       <patrick.kelly@sidley.com>; Robins, Jeffrey (CIV) <jerobins@CIV.USDOJ.GOV>;

                                         14
Case 2:18-cv-06081-JAK-SK Document 264-2 Filed 12/02/19 Page 15 of 19 Page ID
                                   #:3094
                       Vick, Lindsay (CIV) <lvick@CIV.USDOJ.GOV>; Davila, Yamileth G (CIV)
                       <ydavila@CIV.USDOJ.GOV>; Byerley, David (CIV) <dabyerle@CIV.USDOJ.GOV>;
                       Walker, James (CIV) <jwalker2@CIV.USDOJ.GOV>
                       Subject: RE: Ms. J.P. v. Barr

                       We can use the following dial-in:

                       Dial-in: 877-480-1629
                       Conference code: 8490085942

                       DANIEL C. CRAIG
                       Associate

                       SIDLEY AUSTIN LLP
                       +1 312 853 7370
                       dcraig@sidley.com


                       From: Murley, Nicole (CIV) <Nicole.Murley@usdoj.gov>
                       Sent: Thursday, November 21, 2019 11:15 AM
                       To: Lally, Amy P. <alally@sidley.com>
                       Cc: Andolina, Michael C. <mandolina@sidley.com>; Johnsen, Bridget S.
                       <bjohnsen@sidley.com>; Cooper, Ellyce <ecooper@sidley.com>; Clark, Jennifer
                       <jennifer.clark@sidley.com>; Fee, Kevin M. <kfee@sidley.com>; Hartz, Alisa
                       (EXTERNAL @PUBLICCOUNSEL.ORG) <ahartz@publiccounsel.org>; Rosenbaum,
                       Mark (EXTERNAL @PUBLICCOUNSEL.ORG) <mrosenbaum@publiccounsel.org>;
                       Craig, Dan <dcraig@sidley.com>; Igra, Naomi A. <naomi.igra@sidley.com>;
                       Kelly, S. Patrick <patrick.kelly@sidley.com>; Robins, Jeffrey (CIV)
                       <Jeffrey.Robins@usdoj.gov>; Vick, Lindsay (CIV) <Lindsay.Vick@usdoj.gov>;
                       Davila, Yamileth G (CIV) <Yamileth.G.Davila@usdoj.gov>; Byerley, David (CIV)
                       <David.Byerley@usdoj.gov>; Walker, James (CIV) <James.Walker3@usdoj.gov>
                       Subject: RE: Ms. J.P. v. Barr

                       All:

                       Below is a brief agenda for today’s call. Please let me know if Plaintiffs would
                       like to add any items. Also, will you be circulating a number for today’s call?

                              I.   Class Definition Issue
                       The Ms. L class is defined:
                              All adult parents who enter the United States at or between designated
                              ports of entry who (1) have been, are, or will be detained in immigration
                              custody by the DHS, and (2) have a minor child who is or will be
                              separated from them by DHS and detained in ORR custody, ORR foster
                              care, or DHS custody, absent a determination that the parent is unfit
                              or presents a danger to the child. Class Certification Order at 17.

                       The expanded Ms. L class is defined:
                              All adult parents who entered the United States at or between designated
                              ports of entry on or after July 1, 2017, who (1) have been, are, or will be
                              detained in immigration custody by the DHS, and (2) have a minor child
                              who has been, is or will be separated from them by DHS and has been, is
                              or will be detained in ORR custody, ORR foster care, or DHS custody,
                              absent a determination that the parent is unfit or presents a danger
                              to the child. Order, March 8, 2019, ECF No. 386, at 14.
                                          15
Case 2:18-cv-06081-JAK-SK Document 264-2 Filed 12/02/19 Page 16 of 19 Page ID
                                   #:3095
                       However, in the November 5 Order, the Court adds additional language to prong
                       two of the class certified in Ms. L.
                                (2) have a minor child who is or will be separated from them by DHS
                               and detained in ORR custody … absent a determination in a hearing
                               that the parent is unfit or presents a danger to the child. ECF No. 251
                               at 8.

                       The Court then certified a class that included the additional “absent a
                       demonstration in a hearing” language. ECF No. 251 at 29. Defendants think
                       this was an inadvertent error and would like to discuss.

                          II.        Custody Subclass

                                 •   Notice implementation
                                 •   Screening implementation
                                 •   Treatment implementation
                                 •   Children in ORR custody



                          III.       Released Subclass

                                 •   Notice implementation

                                 •   Screening implementation

                                 •   Treatment implementation

                                 •   Removed Class members



                       Nicole N. Murley
                       Tel. 202.616.0473

                                 From: Lally, Amy P. <alally@sidley.com>
                                 Sent: Monday, November 18, 2019 1:52 PM
                                 To: Murley, Nicole (CIV) <NMurley@civ.usdoj.gov>; Robins, Jeffrey (CIV)
                                 <jerobins@CIV.USDOJ.GOV>; Heyse, Michael (CIV)
                                 <MHeyse@civ.usdoj.gov>; Vick, Lindsay (CIV) <lvick@CIV.USDOJ.GOV>;
                                 Davila, Yamileth G (CIV) <ydavila@CIV.USDOJ.GOV>
                                 Cc: Andolina, Michael C. <mandolina@sidley.com>; Johnsen, Bridget S.
                                 <bjohnsen@sidley.com>; Cooper, Ellyce <ecooper@sidley.com>; Clark,
                                 Jennifer <jennifer.clark@sidley.com>; Fee, Kevin M.
                                 <kfee@sidley.com>; Hartz, Alisa (EXTERNAL @PUBLICCOUNSEL.ORG)
                                 <ahartz@publiccounsel.org>; Rosenbaum, Mark (EXTERNAL
                                 @PUBLICCOUNSEL.ORG) <mrosenbaum@publiccounsel.org>; Craig, Dan
                                 <dcraig@sidley.com>; Igra, Naomi A. <naomi.igra@sidley.com>; Kelly, S.
                                 Patrick <patrick.kelly@sidley.com>
                                 Subject: RE: Ms. J.P. v. Barr

                                 Great. Confirmed. We can use my dial-in below:

                                           16
Case 2:18-cv-06081-JAK-SK Document 264-2 Filed 12/02/19 Page 17 of 19 Page ID
                                   #:3096
                             1-877-480-1629; 2138966642#

                             AMY P. LALLY


                             SIDLEY AUSTIN LLP
                             1999 Avenue of the Stars
                             17th Floor
                             Los Angeles, CA 90067
                             +1 310 595 9662
                             alally@sidley.com
                             www.sidley.com




                             From: Murley, Nicole (CIV) <Nicole.Murley@usdoj.gov>
                             Sent: Monday, November 18, 2019 9:24 AM
                             To: Lally, Amy P. <alally@sidley.com>; Robins, Jeffrey (CIV)
                             <Jeffrey.Robins@usdoj.gov>; Heyse, Michael (CIV)
                             <Michael.Heyse@usdoj.gov>; Vick, Lindsay (CIV)
                             <Lindsay.Vick@usdoj.gov>; Davila, Yamileth G (CIV)
                             <Yamileth.G.Davila@usdoj.gov>
                             Cc: Andolina, Michael C. <mandolina@sidley.com>; Johnsen, Bridget S.
                             <bjohnsen@sidley.com>; Cooper, Ellyce <ecooper@sidley.com>; Clark,
                             Jennifer <jennifer.clark@sidley.com>; Fee, Kevin M.
                             <kfee@sidley.com>; Hartz, Alisa (EXTERNAL @PUBLICCOUNSEL.ORG)
                             <ahartz@publiccounsel.org>; Rosenbaum, Mark (EXTERNAL
                             @PUBLICCOUNSEL.ORG) <mrosenbaum@publiccounsel.org>; Craig, Dan
                             <dcraig@sidley.com>; Igra, Naomi A. <naomi.igra@sidley.com>; Kelly, S.
                             Patrick <patrick.kelly@sidley.com>
                             Subject: RE: Ms. J.P. v. Barr

                             Thank you, Amy. 3pm PT/6pm ET works for Defendants. Please
                             let me know if you need Defendants to circulate a call in number.

                             Thanks,

                             Nicole

                             Nicole N. Murley
                             Tel. 202.616.0473

                             From: Lally, Amy P. <alally@sidley.com>
                             Sent: Monday, November 18, 2019 11:10 AM
                             To: Murley, Nicole (CIV) <NMurley@civ.usdoj.gov>; Robins, Jeffrey (CIV)
                             <jerobins@CIV.USDOJ.GOV>; Heyse, Michael (CIV)
                             <MHeyse@civ.usdoj.gov>; Vick, Lindsay (CIV) <lvick@CIV.USDOJ.GOV>;
                             Davila, Yamileth G (CIV) <ydavila@CIV.USDOJ.GOV>
                             Cc: Andolina, Michael C. <mandolina@sidley.com>; Johnsen, Bridget S.
                             <bjohnsen@sidley.com>; Cooper, Ellyce <ecooper@sidley.com>; Clark,
                             Jennifer <jennifer.clark@sidley.com>; Fee, Kevin M.
                             <kfee@sidley.com>; Hartz, Alisa (EXTERNAL @PUBLICCOUNSEL.ORG)
                             <ahartz@publiccounsel.org>; Rosenbaum, Mark (EXTERNAL
                                        17
Case 2:18-cv-06081-JAK-SK Document 264-2 Filed 12/02/19 Page 18 of 19 Page ID
                                   #:3097
                             @PUBLICCOUNSEL.ORG) <mrosenbaum@publiccounsel.org>; Craig, Dan
                             <dcraig@sidley.com>; Igra, Naomi A. <naomi.igra@sidley.com>; Kelly, S.
                             Patrick <patrick.kelly@sidley.com>
                             Subject: RE: Ms. J.P. v. Barr

                             Hi Nicole,

                             Seneca is on the west coast. To clarify, they are free at or after 3 p.m.
                             PT today. We also have inquired of available times tomorrow if you
                             prefer that.

                             Amy

                             AMY P. LALLY


                             SIDLEY AUSTIN LLP
                             1999 Avenue of the Stars
                             17th Floor
                             Los Angeles, CA 90067
                             +1 310 595 9662
                             alally@sidley.com
                             www.sidley.com




                             From: Murley, Nicole (CIV) <Nicole.Murley@usdoj.gov>
                             Sent: Monday, November 18, 2019 7:47 AM
                             To: Lally, Amy P. <alally@sidley.com>; Robins, Jeffrey (CIV)
                             <Jeffrey.Robins@usdoj.gov>; Heyse, Michael (CIV)
                             <Michael.Heyse@usdoj.gov>; Vick, Lindsay (CIV)
                             <Lindsay.Vick@usdoj.gov>; Davila, Yamileth G (CIV)
                             <Yamileth.G.Davila@usdoj.gov>
                             Cc: Andolina, Michael C. <mandolina@sidley.com>; Johnsen, Bridget S.
                             <bjohnsen@sidley.com>; Cooper, Ellyce <ecooper@sidley.com>; Clark,
                             Jennifer <jennifer.clark@sidley.com>; Fee, Kevin M.
                             <kfee@sidley.com>; Hartz, Alisa (EXTERNAL @PUBLICCOUNSEL.ORG)
                             <ahartz@publiccounsel.org>; Rosenbaum, Mark (EXTERNAL
                             @PUBLICCOUNSEL.ORG) <mrosenbaum@publiccounsel.org>; Craig, Dan
                             <dcraig@sidley.com>; Igra, Naomi A. <naomi.igra@sidley.com>; Kelly, S.
                             Patrick <patrick.kelly@sidley.com>
                             Subject: RE: Ms. J.P. v. Barr

                             Hi Amy,

                             Thank you. 4pm eastern today works for Defendants for a call
                             with Seneca. Please let me know if this time works.

                             Nicole

                             Nicole N. Murley
                             Tel. 202.616.0473


                                          18
Case 2:18-cv-06081-JAK-SK Document 264-2 Filed 12/02/19 Page 19 of 19 Page ID
                                   #:3098
                             From: Lally, Amy P. <alally@sidley.com>
                             Sent: Sunday, November 17, 2019 10:49 PM
                             To: Murley, Nicole (CIV) <NMurley@civ.usdoj.gov>; Robins, Jeffrey (CIV)
                             <jerobins@CIV.USDOJ.GOV>; Heyse, Michael (CIV)
                             <MHeyse@civ.usdoj.gov>; Vick, Lindsay (CIV) <lvick@CIV.USDOJ.GOV>;
                             Davila, Yamileth G (CIV) <ydavila@CIV.USDOJ.GOV>
                             Cc: Andolina, Michael C. <mandolina@sidley.com>; Johnsen, Bridget S.
                             <bjohnsen@sidley.com>; Cooper, Ellyce <ecooper@sidley.com>; Clark,
                             Jennifer <jennifer.clark@sidley.com>; Fee, Kevin M.
                             <kfee@sidley.com>; Hartz, Alisa (EXTERNAL @PUBLICCOUNSEL.ORG)
                             <ahartz@publiccounsel.org>; Rosenbaum, Mark (EXTERNAL
                             @PUBLICCOUNSEL.ORG) <mrosenbaum@publiccounsel.org>; Craig, Dan
                             <dcraig@sidley.com>; Igra, Naomi A. <naomi.igra@sidley.com>; Kelly, S.
                             Patrick <patrick.kelly@sidley.com>
                             Subject: Ms. J.P. v. Barr

                             Nicole,

                             The ESI protocol that you sent is acceptable to Plaintiffs. Seneca is
                             available for a call at or after 3 p.m. Monday. We also have inquired of
                             their Tuesday availability if needed.

                             Amy

                             AMY P. LALLY


                             SIDLEY AUSTIN LLP
                             1999 Avenue of the Stars
                             17th Floor
                             Los Angeles, CA 90067
                             +1 310 595 9662
                             alally@sidley.com
                             www.sidley.com




                             ******************************************************
                             **********************************************
                             This e-mail is sent by a law firm and may contain information that
                             is privileged or confidential.
                             If you are not the intended recipient, please delete the e-mail and
                             any attachments and notify us
                             immediately.

                             ******************************************************
                             **********************************************




                                        19
